



EXHIBIT 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT


THIS Third Amendment to CREDIT AGREEMENT (this “Amendment”) dated as of May 25,
2016, is by and among CSI COMPRESSCO LP, a Delaware limited partnership formerly
known as Compressco Partners, L.P. (“Compressco LP”), CSI COMPRESSCO SUB INC., a
Delaware corporation formerly known as Compressco Partners Sub, Inc. (“Sub
Inc.”; together with Compressco LP, the “Borrowers” and each a “Borrower”), the
other Loan Parties party hereto, BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”), in each case, for the
lenders party to the Credit Agreement referred to below (the “Lenders”), the
Lenders and other Persons party hereto.
R E C I T A L S
A.    The Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders, the Swing Line Lender, the L/C Issuer and the other agents referred to
therein are parties to that certain Credit Agreement dated as of August 4, 2014
(as amended, restated, amended and restated or otherwise modified from time to
time, including, without limitation, by the First Amendment to Credit Agreement,
dated as of December 18, 2014 and the Second Amendment to Credit Agreement,
dated as of April 1, 2015, the “Credit Agreement”), pursuant to which the
Lenders have made certain Loans and provided certain Commitments (subject to the
terms and conditions thereof) to the Borrowers.
B.    The Borrowers have previously informed the Administrative Agent that they
desire to amend certain provisions of the Credit Agreement as set forth herein,
including, without limitation, certain financial covenants and certain related
provisions.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1Amendment to Section 1.01 of the Credit Agreement: Section 1.01 of the Credit
Agreement is hereby amended as follows:


(a)The definition of Aggregate Commitments is hereby amended and restated in its
entirety to read as follows:


““Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the Third Amendment Effective Date are $340,000,000.”


(b)The definition of Applicable Rate is hereby amended and restated in its
entirety to read as follows:


1

--------------------------------------------------------------------------------







““Applicable Rate” means (i) prior to the delivery by the Parent Borrower to the
Administrative Agent of financial statements for the quarter ending June 30,
2016 pursuant to Section 6.01, (x) in the case of Eurodollar Rate Loans, 2.75%
per annum, (y) in the case of Base Rate Loans, 1.75% and (z) in the case of the
commitment fee, 0.50% (ii) after the delivery by the Parent Borrower to the
Administrative Agent of financial statements for the quarter ending June 30,
2016 pursuant to Section 6.01, the following percentages per annum, based upon
the Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
Eurodollar Rate Loans +
Letters of Credit
Base Rate Loans +
1
≤ 3.00:1.00
37.50 bps
200 bps
100 bps
2
≤ 3.75:1 but > 3.00:1.00
37.50 bps
225 bps
125 bps
3
≤ 4.50:1 but > 3.75:1.00
50.00 bps
250 bps
150 bps
4
≤ 5.00:1 but > 4.50:1.00
50.00 bps
275 bps
175 bps
5
> 5.00:1.00
50.00 bps
300 bps
200 bps



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”


(c)The definition of Base Rate is hereby amended and restated in its entirety to
read as follows:


““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.”
(d)The definition of Defaulting Lender is hereby amended by deleting clause (d)
thereof and replacing that deletion with the following text in its place:


“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator,


2

--------------------------------------------------------------------------------





trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.”
(e)The definition of Eurodollar Rate is hereby amended by deleting the “.”
appearing at the end thereof and replacing that deletion with the following text
in its place:


“; provided further that, in the case of clauses (a) and (b), if the Eurodollar
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.”
(f)The following definitions are hereby added to Section 1.01 in the appropriate
alphabetical order:


““Approved Appraiser” means a reputable firm of independent professional
appraisers as may be selected from time to time by the Borrowers and approved
and engaged by the Administrative Agent, which approval shall not be
unreasonably withheld; provided that, after the occurrence and during the
continuance of an Event of Default, the selection of the appraiser may be made
by the Administrative Agent in its sole discretion without any Borrower
consent.”
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”
““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”
““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”
““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”
““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”


3

--------------------------------------------------------------------------------





““Excess Cash Amount” has the meaning set forth in Section 2.05.”
““Orderly Liquidation Value” means either (a) the estimated amount expressed in
Dollars which the Compressor Equipment that is the subject of the Approved
Appraiser’s report would typically realize, which may consist of one or more
privately negotiated sales, properly advertised and professionally managed, by a
seller obligated to sell the subject Compressor Equipment over a period of
between six and nine months from the effective date of such Approved Appraiser’s
report or (b) in the Administrative Agent’s discretion, such other definition of
orderly liquidation value as proposed by an Approved Appraiser and accepted by
the Administrative Agent in its reasonable discretion.”
““Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrowers, the other
Loan Parties party thereto, the Administrative Agent, the Lenders party thereto
and any other Person party thereto.”
““Third Amendment Effective Date” means May 25, 2016.”
““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
2.2Amendment to Section 2.05 of the Credit Agreement. The following new clause
(j) is hereby added in Section 2.05 of the Credit Agreement in the appropriate
alphabetical place to read as follows:


“(j) If, as of the end of any Business Day, the consolidated cash and Cash
Equivalents (other than (i) any cash set aside in a deposit account in
Argentina, Canada or Mexico in the ordinary course of business, (ii) any cash
amounts from the issuances of Equity Interests set aside for repurchases of
Senior Notes in accordance with Section 7.12 or (iii) any cash amounts from the
issuances of Equity Interests set aside to consummate one or more acquisitions
otherwise permitted by the Loan Documents and occurring within 90 days after the
applicable such issuance of Equity Interests) balance of the Parent Borrower
exceeds $35,000,000 (the amount of such excess being referred to as the “Excess
Cash Amount”), then, within five (5) Business Days of such date, the Borrowers
shall prepay Loans in an amount equal to the lesser of (x) such Excess Cash
Amount and (y) the aggregate principal amount of all Loans outstanding at such
time. Such prepayment will not result in the reduction of the Aggregate
Commitments.”
2.3Amendment to Section 2.16(a)(iv) of the Credit Agreement. Section 2.16(a)(iv)
of the Credit Agreement is hereby amended by deleting the last sentence thereof
and replacing that deletion with the following text in its place:


“Subject to Section 10.21, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”
2.4Amendment to Section 4.02 of the Credit Agreement.


(a)Section 4.02 of the Credit Agreement is hereby amended by adding the
following new subclause (iv) to clause (a) thereof in the appropriate numerical
place to read as follows:


4

--------------------------------------------------------------------------------





“(iv) At the time of and immediately after giving effect to such Credit
Extension (or any renewal of a Letter of Credit as part of such Credit
Extension) and the application of the proceeds thereof, the consolidated cash
and Cash Equivalents (other than (i) any cash set aside in a deposit account in
Argentina, Canada or Mexico in the ordinary course of business, (ii) any cash
amounts from the issuances of Equity Interests set aside for repurchases of
Senior Notes in accordance with Section 7.12 or (iii) any cash amounts from the
issuances of Equity Interests set aside to consummate one or more acquisitions
otherwise permitted by the Loan Documents and occurring within 90 days after the
applicable such issuance of Equity Interests) balance of the Parent Borrower
shall not exceed an amount equal to $35,000,000.”
(b)Section 4.02(b) is hereby amended and restated in its entirety to read as
follows:


“(b) Except in respect of clause (a)(ii) above for the initial Credit Extension
on the Closing Date, each Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type or
a continuation of Eurodollar Rate Loans) submitted by the Borrowers shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a)(i), (ii), (iii) and (iv) have been satisfied on and as of the
date of the applicable Credit Extension.”


2.5Amendment to Section 5.01(a) of the Credit Agreement. Section 5.01(a) of the
Credit Agreement is hereby amended by adding the following sentence at the end
thereof to read as follows:


“Neither of the Borrowers nor any of their Subsidiaries are an EEA Financial
Institution.”
2.6Amendment to add new Section 6.19 of the Credit Agreement. A new Section 6.19
of the Credit Agreement is hereby added in the appropriate numerical place to
read as follows:


“6.19.     Delivery of Appraisal. Deliver, or cause to be delivered, by June 30,
2016 (and on the annual anniversary thereof) (or, in each case, such later date
agreed upon by the Administrative Agent in its sole discretion), to the
Administrative Agent an appraisal report from an Approved Appraiser with respect
to the Compressor Equipment, in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that (a) such appraisal shall,
among other things, provide reasonable detail on (i) fair market values of the
Compressor Equipment and (ii) Orderly Liquidation Value of the Compressor
Equipment and (b) the first appraisal report delivered hereunder shall be
conducted on the basis of field exams while subsequent appraisal reports shall,
regardless of whether a field exam is completed, be based on data collected and
verified no more than thirty (30) days prior to delivery of such appraisal
report); provided that, the Administrative Agent may request one (1) additional
appraisal report from an Approved Appraiser otherwise consistent with the
forgoing requirements in between each annual delivery made pursuant to this
Section 6.19; provided further that, if an Event of Default has occurred and is
continuing, the Administrative Agent may request an appraisal report from an
Approved Appraiser with respect to the Compressor Equipment at any time from
time to time. Notwithstanding anything else to the contrary herein, the Parent
Borrower agrees to reimburse all reasonable fees, costs and expenses of the
Approved Appraiser in connection with delivery of the appraisals required
hereunder.”
2.7Amendment to Section 7.05(c) of the Credit Agreement. Section 7.05(c) of the
Credit Agreement is hereby amended by deleting the “$5,000,000” appearing
therein and replacing such deletion with “$20,000,000”.


5

--------------------------------------------------------------------------------





2.8Amendment to Section 7.12 of the Credit Agreement. Section 7.12 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“7.12     Prepayments of Debt.  Directly or indirectly, make (or give any notice
in respect of) any voluntary or optional payment or prepayment on or redemption
or acquisition for value of, or any prepayment, repurchase or redemption as a
result of any asset sale, change of control or similar event of, any outstanding
Senior Notes or Debt Issue, except (a) any payment, prepayment, purchase,
redemption, defeasance or other acquisition or retirement for value of any such
Indebtedness with the net cash proceeds from an incurrence of, or in exchange
for, a Debt Issue, (b) any payment, prepayment, purchase, redemption, defeasance
or other acquisition or retirement for value of any such Indebtedness in
exchange for Equity Interests (other than Disqualified Equity Interests) in the
Parent Borrower, (c) any payment, prepayment, purchase, redemption, defeasance
or other acquisition or retirement for value of any such Indebtedness with the
net cash proceeds from an issuance of Equity Interests (other than Disqualified
Equity Interests) in the Parent Borrower; provided, however, that, any such
payment, prepayment, purchase, redemption, defeasance or other acquisition or
retirement for value referred to in clause (b) or (c) above, (i) shall be at a
price below par value, (ii) shall not be consummated prior to the Third
Amendment Effective Date, or more than 180 days after the issuance of such
Equity Interests, (iii) shall be paid with funds exclusively from issuances of
such Equity Interests (or in the case of an exchange, made with Equity Interests
issued) on and after the Third Amendment Effective Date and (iv) the amount of
all such Indebtedness repurchased hereunder does not exceed the amount of such
Senior Notes outstanding on the Third Amendment Effective Date, and (d) notices
in respect of repurchases (but not the repurchases themselves) pursuant to
“change of control” or “asset sale” provisions of the Senior Notes or a Debt
Issue. For the avoidance of doubt, to effect a transaction pursuant to clause
(c) above, the Borrower may use the proceeds of such issuance of Equity
Interests to repay Loans and subsequently borrow such amount (subject to the
conditions in Section 4.02).”
2.9Amendment to Section 7.19(b) of the Credit Agreement. Section 7.19(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of Parent Borrower to exceed the
amounts set forth in the table below for each date of determination:
June 30, 2016
5.50:1.00
September 30, 2016
5.50:1.00
December 31, 2016
5.75:1.00
March 31, 2017
5.75:1.00
June 30, 2017
5.75:1.00
September 30, 2017
5.75:1.00
December 31, 2017
5.50:1.00
March 31, 2018
5.50:1.00
June 30, 2018
5.25:1.00
September 30, 2018
5.25:1.00
December 31, 2018 and thereafter
5.00:1.00





6

--------------------------------------------------------------------------------





2.10Amendment to Section 7.19(c) of the Credit Agreement. Section 7.19(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“(c) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as of the end of any fiscal quarter of Parent Borrower to be
greater than 3.50 to 1.00.”
2.11Amendment to Section 7.20 of the Credit Agreement. Section 7.20 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“7.20 Capital Expenditures.   Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset, except for capital expenditures in the ordinary course of
business not exceeding in the aggregate for the Parent Borrower and its
Subsidiaries during each fiscal year the limit corresponding to each period as
set forth in the grid below:
Fiscal year
Limit
2016
$25,000,000
2017
$50,000,000
2018
$50,000,000
2019
$75,000,000

 
provided that, notwithstanding the foregoing, fifty percent (50%) of the amounts
set forth for each of fiscal years 2017 and 2018 that are not expended in the
fiscal year for which it is permitted above, may, in each case, be carried over
for expenditure in the immediately following fiscal year; provided however that,
if any such amount is so carried over for a particular fiscal year, (a) it will
be deemed used in the applicable immediately following fiscal year (whether or
not so used) and (b) it may not be carried over to any subsequent fiscal year.”


2.12Amendment to Section 7.22 of the Credit Agreement. Section 7.22 of the
Credit Agreement is hereby amended by deleting the “.” at the end thereof and
adding the following text:


“; provided that, for the avoidance of doubt, within thirty (30) days after the
Third Amendment Effective Date (or such longer period of time as may be agreed
to by the Collateral Agent in its reasonable discretion), the Parent Borrower
shall deliver Control Agreements for each of the Loan Parties with accounts held
at Bank of America.”
2.13Amendment to Section 8.01(b) of the Credit Agreement. Section 8.01(b) of the
Credit Agreement is hereby amended to add “, 6.19” immediately after the
reference to “6.18” appearing in such provision.


2.14Amendment to Section 10.06 of the Credit Agreement. Section 10.06 of the
Credit Agreement is hereby amended by adding the following clause (h) in the
appropriate alphabetical place to read as follows:


“(h) Notwithstanding anything else to the contrary, the parties hereby agree
that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without notice to
the Loan Parties, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Third Amendment Effective Date.”


7

--------------------------------------------------------------------------------







2.15Amendment to add new Section 10.21 of the Credit Agreement. The following
new Section 10.21 of the Credit Agreement is added in the appropriate numerical
place to read as follows:


“Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)
a reduction in full or in part or cancellation of any such liability;



(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”


2.16Amendment to Schedule 2.01 (Commitments and Applicable Percentages):
Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and the
Schedule 2.01 attached hereto as Annex A is inserted in its place.


2.17Amendment to Exhibit D (Form of Compliance Certificate): Exhibit D of the
Credit Agreement is hereby deleted in its entirety and the Exhibit D attached
hereto as Annex B is inserted in its place.


Section 3.Conditions Precedent. This Amendment shall not become effective until
the date (the “Third Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01 of the
Credit Agreement):


3.1Counterparts. The Administrative Agent shall have received from the
Borrowers, the other Loan Parties, the Required Lenders, the L/C Issuer, the
Swing Line Lender, the Administrative Agent and Collateral Agent, executed
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment.


3.2No Default or Event of Default. As of the Third Amendment Effective Date
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.




8

--------------------------------------------------------------------------------





3.3Fees. The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Third Amendment Effective
Date, including to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers under
the Credit Agreement. Without limiting the foregoing, each Lender party hereto
shall receive a fee from the Borrowers equal to 12.5 bps payable on the amount
of each such Lender’s Commitment under the Credit Agreement after giving effect
to this Amendment on and as of the Third Amendment Effective Date.


3.4Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent (or its counsel) may reasonable request
relating to the transactions contemplated by this Amendment.


The Administrative Agent shall notify the Borrowers and the Lenders of the Third
Amendment Effective Date, and such notice shall be conclusive and binding.
Section 4.Miscellaneous.


4.1Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.


4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrowers and other Loan Parties does hereby adopt, ratify, and confirm the
Credit Agreement and the other Loan Documents to which it is a party, as amended
hereby, and its obligations thereunder. Each of the Loan Parties hereby (a)
acknowledges, renews and extends its continued liability under, each Loan
Document, as amended hereby, to which it is a party and agrees that each Loan
Document, as amended hereby, to which it is a party remains in full force and
effect, notwithstanding the amendments contained herein and (b) represents and
warrants to the Administrative Agent and the Lenders that: (i) as of the date
hereof and as of the Third Amendment Effective Date, after giving effect to the
terms of this Amendment, all of the representations and warranties contained in
each Loan Document, or which are contained in any document furnished at any time
under or in connection therewith, to which it is a party are true and correct in
all material respects (except for such representations and warranties that have
a materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects), except to the extent any such representations and
warranties specifically refer to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) as of such specified earlier date, (ii) (A) as of the
date hereof and as of the Third Amendment Effective Date, no Default or Event of
Default has occurred and is continuing and (B) immediately after giving effect
to this Amendment, no Default or Event of Default will have occurred and be
continuing and (iii) neither of the Borrowers nor any of their Subsidiaries are
an EEA Financial Institution.
4.3General Release. Each of the Borrowers and the other Loan Parties (on behalf
of themselves and their Related Parties) hereby forever waives, releases,
acquits and discharges, to the fullest extent permitted by law, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), suits, demands, debts, accounts, contracts,
liabilities, obligations, judgments, damages, actions and causes of actions,
whether in law or in equity, of whatsoever nature and kind, whether known or
unknown, whether now or hereafter existing, that the Borrowers or any other Loan
Party (and each of their Related Parties) at any time had or has, or that its
successors, assigns, affiliates, shareholders and “controlling persons” (within
the meaning of federal securities laws) hereafter can or may have against the
Administrative Agent, Collateral Agent, the L/C Issuer, the Swing Line Lender,
any Arranger, any Lender or any of their


9

--------------------------------------------------------------------------------





Related Parties through the date hereof, in each case in connection with the
Credit Agreement, the other Loan Documents, all other documents executed in
connection therewith, and the transactions contemplated thereby.


4.4Loan Document. This Amendment and each agreement, instrument, certificate or
document executed by the Borrowers, any Loan Party or any of their officers in
connection therewith are “Loan Documents” as defined and described in the Credit
Agreement and all of the terms and provisions of the Loan Documents relating to
other Loan Documents shall apply hereto and thereto.


4.5Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g., “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Amendment.


4.6No Oral Agreement. This Amendment, the Credit Agreement and the other LOAN
Documents executed in connection herewith and therewith represent the final
agreement AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.


4.7GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY
AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK


4.8Miscellaneous. Section 10.14(b), (c) and (d) and Section 10.15 of the Credit
Agreement shall apply to this Amendment, mutatis mutandis.


[signature pages follow]




10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be duly executed as of the date first written above.
BORROWERS
CSI COMPRESSCO LP,
as a Borrower and Parent Borrower


By: CSI COMPRESSCO GP INC.,
its general partner




By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer








CSI COMPRESSCO SUB INC.,
as a Borrower




By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer
























11

--------------------------------------------------------------------------------











GUARANTORS
    
CSI COMPRESSCO FINANCE INC. (F/K/A COMPRESSCO FINANCE INC.)


By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer


By: CSI COMPRESSCO LP (F/K/A COMPRESSCO PARTNERS, L.P.),
its sole member


By: CSI COMPRESSCO GP INC. (F/K/A COMPRESSCO PARTNERS GP INC.),
its general partner




By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer
















12

--------------------------------------------------------------------------------









CSI COMPRESSCO FIELD SERVICES INTERNATIONAL LLC (F/K/A COMPRESSCO FIELD SERVICES
INTERNATIONAL, LLC),
CSI COMPRESSCO INTERNATIONAL LLC (F/K/A COMPRESSCO INTERNATIONAL, LLC),
CSI COMPRESSCO LEASING LLC (F/K/A COMPRESSCO LEASING, LLC),
CSI COMPRESSCO HOLDINGS LLC (F/K/A COMPRESSCO HOLDINGS, LLC)


By: CSI COMPRESSCO OPERATING LLC (F/K/A COMPRESSCO PARTNERS OPERATING, LLC), its
sole member




By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer


                        


13

--------------------------------------------------------------------------------







COMPRESSOR SYSTEMS, INC.


By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer




ROTARY COMPRESSOR SYSTEMS, INC.


By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer


CSI COMPRESSION HOLDINGS, LLC




By: COMPRESSOR SYSTEMS, INC.,
its sole manager






By: /s/Joseph J. Meyer            
Name: Joseph J. Meyer
Title: Treasurer
















14

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
By: /s/Linda Lov            
Name: Linda Lov
Title: Assistant Vice President










15

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender






By: /s/Tyler Ellis            
Name: Tyler Ellis
Title: Senior Vice President










    


16

--------------------------------------------------------------------------------











JPMorgan Chase Bank, N.A., as a Lender




By: /s/Tommie Grant            
Name: Tommie Grant
Title: Vice President
 








17

--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., as a Lender




By: /s/Maxwell J. Felts            
Name: Maxwell J. Felts
Title: Assistant Vice President












18

--------------------------------------------------------------------------------







Royal Bank of Canada, as a Lender




By: /s/Matthias Wong            
Name: Matthias Wong
Title: Authorized Signatory


||




19

--------------------------------------------------------------------------------







Credit Suisse AG, Cayman Islands Branch, as a Lender




By: /s/Nupur Kumar            
Name: Nupur Kumar
Title: Authorized Signatory


By: /s/Lorenz Meier            
Name: Lorenz Meier
Title: Authorized Signatory




20

--------------------------------------------------------------------------------







Capital One, National Association, as a Lender




By: /s/Christopher Kun            
Name: Christopher Kun
Title: Director




||








21

--------------------------------------------------------------------------------







Barclays Bank PLC, as a Lender


By: /s/Sean Duggan            
Name: Sean Duggan
Title: Assistant Vice President








22

--------------------------------------------------------------------------------









Raymond James Bank, N.A., as a Lender




By: /s/Scott G. Axelrod            
Name: Scott G. Axelrod
Title: Senior Vice President






23

--------------------------------------------------------------------------------









BOKF, N.A. d/b/a Bank of Oklahoma, as a Lender




By: /s/Daniel Weintraub            
Name: Daniel Weintraub
Title: Vice President








24

--------------------------------------------------------------------------------







CIT Bank, N.A., as a Lender




By: /s/Stewart McLeod            
Name: Stewart McLeod
Title: Director










25

--------------------------------------------------------------------------------









Texas Capital Bank, N.A., as a Lender




By: /s/Seth Laroche            
Name: Seth Laroche
Title: Vice President


















26

--------------------------------------------------------------------------------







Annex A


Schedule 2.01
Commitments and Applicable Percentages


Name of Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$45,475,000
13.375%
Wells Fargo Bank, N.A.
$37,400,000
11.000%
JPMorgan Chase Bank, N.A.
$37,400,000
11.000%
Barclays Bank PLC
$37,400,000
11.000%
Royal Bank of Canada
$37,400,000
11.000%
Credit Suisse AG, Cayman
Islands Branch
$33,150,000
9.750%
Capital One, National Association
$33,150,000
9.750%
Raymond James Bank, N.A.
$25,500,000
7.500%
BOKF, N.A. d/b/a Bank of
Oklahoma
$21,250,000
6.250%
CIT Bank, N.A.
$21,250,000
6.250%
Texas Capital Bank, N.A.
$10,625,000
3.125%
Total
$340,000,000
100%

















27

--------------------------------------------------------------------------------







Annex B


EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: [•]


To:    Bank of America, N.A., as Administrative Agent
Agency Management
135 South LaSalle Street
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention: Linda Lov, Agency Officer
Tel:    312-828-8010
Fax:     877-206-1766
Email: linda.k.lov@baml.com




Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of August 4, 2014
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among CSI COMPRESSCO LP (F/K/A
COMPRESSCO PARTNERS, L.P.) (“Compressco LP” or “Parent Borrower”) and CSI
COMPRESSCO SUB INC. (F/K/A COMPRESSCO PARTNERS SUB, INC.) (“Sub Inc.”)
(collectively, Compressco LP and Sub Inc., the “Borrowers”), BANK OF AMERICA,
N.A., as administrative agent and collateral agent (the “Administrative Agent”),
each Lender from time to time party thereto and the other Persons party
thereto.    
I, the undersigned Responsible Officer of CSI COMPRESSCO GP INC. (F/K/A
COMPRESSCO PARTNERS GP INC.) (the “General Partner”), the general partner of
Compressco LP, hereby certify, solely in my capacity as an officer of the
General Partner and not in an individual capacity, as of the date hereof, that I
am the                              of the General Partner, and that, as such, I
am authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on behalf of the General Partner in
its capacity as the general partner of the Parent Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements.]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of Parent Borrower ended as of the above date, together with the report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent and an attestation report of
such Registered Public Accounting Firm as to Parent Borrower’s internal controls
pursuant to Section 404 of Sarbanes-Oxley.
[Use following paragraph 1 for fiscal quarter-end financial statements.]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Parent Borrower ended as of the above date, which financial statements fairly
present in all material respects the financial condition, results of operations,
partners’ capital and cash flows of Parent Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.


28

--------------------------------------------------------------------------------





2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision or
the supervision of any other Responsible Officer of the General Partner or the
Parent Borrower, a review of the activities of the Parent Borrower during such
fiscal period in order to determine whether during such period the Parent
Borrower performed and observed all its obligations under the Loan Documents.
[select one:]
3.    To the knowledge of the undersigned, no Default has occurred and is
continuing.
[-or-]
3.    The following covenants or conditions have not been performed or observed
and the following is a reasonably detailed list of each such Default and its
nature and status:
[insert list]
4.    Attached hereto as Schedule 2 are the financial covenant analyses and
information demonstrating compliance with Section 7.19 of the Credit Agreement.
5.    A report as of the date of this Compliance Certificate is attached hereto
as Schedule 3 setting forth all Hedging Contracts (if any) to which any Loan
Party is a party.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of _______
    , 20    .
CSI COMPRESSCO GP INC. (F/K/A COMPRESSCO PARTNERS GP INC.),
as General Partner


By:    ______________________________
Name:
    


29

--------------------------------------------------------------------------------





Schedule 1 to
Exhibit D


[Select one:]


AUDITED FINANCIAL STATEMENTS
(as required by Section 6.01(a) of the Credit Agreement)
[-or-]
UNAUDITED FINANCIAL STATEMENTS
(as required by Section 6.01(b) of the Credit Agreement)




(attached)




30

--------------------------------------------------------------------------------





Schedule 2 to
Exhibit D


For the [Quarter/Year] ended ___________________ (“Statement Date”)


($ in 000’s)


Section 7.19(a) - Consolidated Interest Coverage Ratio:


I.    Consolidated Interest Charges
A.Consolidated Interest Charges as of the last day of the period of four fiscal
quarters then ending.
$



II.
Consolidated EBITDA

A.Consolidated Net Income for such period; plus
$
B.The following to the extent deducted in calcuating such Consolidated Net
Income:
 
(i)
Consolidated Interest Charges,
$
(ii)
provision for federal, state, local and foreign income taxes payable,
$
(iii)
depreciation and amortization expense,
$
(iv)
one-time financing and advisory fees and expenses incurred by the Parent
Borrower to consummate the Transactions, and
$
(v)
other expenses of the Parent Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period;
$
The sum of Lines B(i) through B(v); minus
$
C. The following to the extent included in calculating such Consolidated Net
Income:
 
(i)
federal, state, local and foreign income tax credits of the Parent Borrower and
its Subsidiaries,
$
(ii)
extraordinary gains, and
$
(iii)
all non-cash items increasing Consolidated Net Income;
$
The sum of Lines C(i) through C(iii).
$
D.
Consolidated EBITDA (Line A, plus Line B (which, for the avoidance of doubt, is
the sum of Lines B(i) through B(vi)), minus Line C (which, for the avoidance of
doubt, is the sum of Lines C(i) through C(iii)); subject to any further
adjustments thereto in conformance with the definition of Consolidated EBITDA
contained in the Credit Agreement)
$



III.
Consolidated Interest Coverage Ratio (Line II.D divided by Line I.A):____ to
1.00

Minimum Required under Section 7.19(a) for such period:    3.00 to 1.00


Section 7.19(b) - Consolidated Total Leverage Ratio:


I.    Consolidated Total Indebtedness
A.Consolidated Funded Indebtedness as of the last day of the period
$



II.
Consolidated EBITDA

A.Consolidated EBITDA for such period (See Line II.D above)
$



III.
Consolidated Total Leverage Ratio (Line I.A divided by Line II.A):    ____ to
1.00

Maximum Permitted under Section 7.19(b) for any date of determination:


31

--------------------------------------------------------------------------------





June 30, 2016
5.50:1.00
September 30, 2016
5.50:1.00
December 31, 2016
5.75:1.00
March 31, 2017
5.75:1.00
June 30, 2017
5.75:1.00
September 30, 2017
5.75:1.00
December 31, 2017
5.50:1.00
March 31, 2018
5.50:1.00
June 30, 2018
5.25:1.00
September 30, 2018
5.25:1.00
December 30, 2018 and thereafter
5.00:1.00



Section 7.19(c) - Consolidated Secured Leverage Ratio:


I.    Consolidated Secured Funded Indebtedness
A.Consolidated Secured Funded Indebtedness as of the last day of the period
$



II.     Consolidated EBITDA
A.Consolidated EBITDA for such period (See Line II.D above)
$



III.
Consolidated Secured Leverage Ratio (Line I.A divided by Line II.A):____ to 1.00

Maximum Permitted under Section 7.19(c) for such period:    3.50 to 1.00


Section 7.20 - Capital Expenditures:


I.    Capital expenditures
A.Aggregate amount for the Parent Borrower and its Subsidiaries
$

Maximum Permitted under Section 7.20 for the fiscal year:
Fiscal year
Limit (1)
2016
$25,000,000
2017
$50,000,000
2018
$50,000,000
2019
$75,000,000

(1) Fifty percent (50%) of the amounts set forth for each of fiscal years 2017
and 2018 that are not expended in the fiscal year for which it is permitted,
may, in each case, be carried over for expenditure in the immediately following
fiscal year; provided however that, if any such amount is so carried over for a
particular fiscal year, (a) it will be deemed used in the applicable immediately
following fiscal year (whether or not so used) and (b) it may not be carried
over to any subsequent fiscal year.






32

--------------------------------------------------------------------------------





Schedule 3 to
Exhibit D
Hedging Contracts
(see attached)














33